DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments submitted 02/03/2021 have been entered.
The indicated allowability of claim 20 is withdrawn in view of the reference of Ronnquist (US-4,055,700).  Since the rejection of claim 20 is a new rejection not necessitated by amendments, then this action is considered NON-FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766).
	Regarding claim 1 (Currently Amended), Ronnquist et al. (US-4,055,700) discloses a saw wire, comprising:
a metal wire (Fig. 1b) containing at least one of tungsten and a tungsten alloy (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [emphasi [Ronnquest; col. 2, lines 11-14].  Ronnquest fails to disclose a surface roughness Ra of a metal surface of the metal wire is at most 0.15 micrometers.  Ronnquest fails to disclose a tensile strength of the metal wire of at least 3500 MPa.  
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs at an early stage, which shortens the life of the wire saw wire” [Tokamine Translation; paragraph 0007].  In other words, too large of roughness will result in excessive wear of the surface of the wire saw.   Therefore, it would have been obvious to one of ordinary skill in 
As to a tensile strength of the metal wire of at least 3500 MPa, Ronnquist teaches “[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten…and alloys thereof” [Ronnquest; col. 2, lines 11-14], but fails to disclose the value for high tensile strength within the art.  However, Che (US-2014/0150766) teaches that wire saws considered to have a high tensile strength are those having at least about 3 GPa break strength (i.e. maximum tensile strength) [Che; paragraph 0043].  It therefore would have been obvious to one of ordinary skill in the art to make the tungsten wire of Ronnquist to have a high tensile strength as claimed, and as desired by Ronnquist, which is understood to be higher than 3 GPa as taught by Che, in order to prevent breaking and premature failure during cutting applications under high tension [Che; paragraph 0007].  
Regarding claim 9 (Original), Ronnquist discloses the saw wire according to claim 1, but does not explicitly teach wherein the tensile strength of the metal wire is at most 6000 MPa.  However, Ronnquist teaches “[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten…and alloys thereof” [Ronnquest; col. 2, lines 11-14], but fails to disclose the value for high tensile strength within the art.  However, Che (US-2014/0150766) teaches that wire saws considered to have a high tensile strength are those having at least about 3 GPa break strength (i.e. maximum tensile strength) [Che; paragraph 0043].  It therefore would have been obvious to one of ordinary skill in the art to make the tungsten wire of Ronnquist to have a high tensile strength as claimed, and as desired by Ronnquist, which is understood to be higher than 3 GPa as taught by Che, in order to prevent breaking and premature failure during cutting applications under high tension [Che; paragraph 0007].  As for having an upper limit, or a tensile strength of less than 6000 MPa, the strengthening of materials would require additional manufacturing steps and/or cost for both materials and manufacturing as 
	Regarding claim 10 (Original), Ronnquist discloses the saw wire according to claim 1, but fails to disclose wherein the surface roughness Ra of the metal wire is greater than 0.05 micrometers.  
However, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness.  Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; publication; paragraph 0080].  This is not unexpected since Tokimine (JP05023965A) teaches that when the roughness is excessively small, breakage of the wire will result (“[i]n Test No. D, the surface roughness Rt of the plating base wire was very small, and the depth of the ferrite decarburized layer was increased, which resulted in breakage during the test”) [Tokamine; Translation; paragraph 0023].  Roughening a surface subject to adhesion (which, in the broad sense, is the hardening of a material to connect two structures) is known to be improved by roughening the surfaces.  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased” [Tokamine Translation; paragraph 0013].  Therefore, it would have been obvious to one of ordinary skill in the art to maintain the roughness 
	Regarding claim 11 (Original), Ronnquist discloses the saw wire according to claim 1, wherein the diameter of the metal wire is at least 10 micrometers (“a thickness between 20 and 250 micrometers”) [Ronnquest; col. 5, lines 10-12].  
	Regarding claim 12 (Original), Ronnquist discloses the saw wire according to claim 1, wherein the diameter of the metal wire is uniform (Fig. 1b).  
	Regarding claim 14 (Original), Ronnquist discloses a cutting apparatus (“WIRE SAW”) [Ronnquist; Title], comprising the saw wire according to claim 1 (see claim 1 above).
	Regarding claim 16 (Original), Ronnquist discloses the saw wire according to claim 1, further comprising: a plurality of abrasive particles provided around a surface of the metal wire (“specified crystals which are formed by a chemical reaction and are permanently a part of the surface of the cutting wire”) [Ronnquist; col. 1, lines 35-40].
	Regarding claim 18 (Currently Amended), Ronnquist discloses a method of slicing an ingot, the method comprising: a method of slicing an ingot (“semi-conductor materials”), the method comprising:
moving at least one saw wire relative to the ingot (“metal wire…is brought into contact with the work piece and suitable pressure applied resulting in a saw-notch being formed in the work piece as a consequence of the effect of the hard particles thereon”) [Ronnquist; col. 1, lines 12-18],
the metal wire contains tungsten as a major component (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [emphasis added] [Ronnquest; col. 2, lines 11-14]

a metal wire (Fig. 1b) containing at least one of tungsten and a tungsten alloy (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [Ronnquest; col. 2, lines 11-14], wherein a diameter of the metal wire has a diameter (thickness) of 60 micrometers or below (“a thickness between 20 and 250 micrometers” which overlaps 60 micrometers or below) [Ronnquest; col. 5, lines 10-12].
Ronnquest fails to disclose a surface roughness Ra of a metal surface of the metal wire is at most 0.15 micrometers.  Ronnquest fails to disclose a tensile strength of the metal wire of at least 3500 MPa.  
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a 
As to a tensile strength of the metal wire of at least 3500 MPa, Ronnquist teaches “[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten…and alloys thereof” [Ronnquest; col. 2, lines 11-14], but fails to disclose the value for high tensile strength within the art.  However, Che (US-2014/0150766) teaches that wire saws considered to have a high tensile strength are those having at least about 3 GPa break strength (i.e. maximum tensile strength) [Che; paragraph 0043].  It therefore would have been obvious to one of ordinary skill in the art to make the tungsten wire of Ronnquist to have a high tensile strength as claimed, and as desired by Ronnquist, which is understood to be higher than 3 GPa as taught by Che, in order to prevent breaking and premature failure during cutting applications under high tension [Che; paragraph 0007].  
Regarding claim 19 (Currently Amended), Ronnquist discloses a method of manufacturing a saw wire, the method comprising:
forming a metal wire (Fig. 1b) containing at least one of tungsten and a tungsten alloy (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [Ronnquest; col. 2, lines 11-14], wherein a diameter of the metal wire has a diameter (thickness) of 60 micrometers or below (“a thickness between 20 and 250 micrometers” which overlaps 60 micrometers or below) [Ronnquest; col. 5, lines 10-12]
saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [emphasis added] [Ronnquest; col. 2, lines 11-14].  
Ronnquest fails to disclose a surface roughness Ra of a metal surface of the metal wire is at most 0.15 micrometers.  Ronnquest fails to disclose a tensile strength of the metal wire of at least 3500 MPa.  
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs at an early stage, which shortens the life of the wire saw wire” [Tokamine Translation; paragraph 0007].  In other words, too large of roughness will result in excessive wear of the surface of the wire saw.   
As to a tensile strength of the metal wire of at least 3500 MPa, Ronnquist teaches “[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten…and alloys thereof” [Ronnquest; col. 2, lines 11-14], but fails to disclose the value for .  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766) and further in view of Pugh (US-3,236,699).
	Regarding claim 2 (Original), Ronnquist, as modified, discloses the saw wire according to claim 1, wherein the tungsten alloy includes rhenium and tungsten (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten,…and rhenium, and alloys thereof”) [Ronnquest; col. 2, lines 11-14].  
	However, Pugh (US-3,236,699) teaches a rhenium content of tungsten alloy of at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten (Fig. 1).  Since adding small quantities of rhenium to tungsten has been shown to reduce sag and deformation in tungsten wires [Pugh; col. 3, lines 50-55], it therefore would have been obvious to one of ordinary skill in the art making the tungsten wire of Ronnquest to use rhenium as is known in the art of tungsten wire, and recognized by Ronnquist [Ronnquist; col. 2, lines 11-14], in the weight percentages taught by Pugh in order to prevent sag and deformation in the wire during use [Pugh; col. 3, lines 50-55].  
	Regarding claim 3 (Original), Ronnquist discloses the saw wire according to claim 2, wherein the diameter of the metal wire is at least 10 micrometers (“a thickness between 20 and 250 micrometers”) [Ronnquest; col. 5, lines 10-12].  
Regarding claim 4 (Original), Ronnquist discloses the saw wire according to claim 3, wherein the diameter of the metal wire is uniform (Fig. 1b).  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766) and further in view of Pugh (US-3,236,699) and Meszaros (US-2002/0145373).
	Regarding claim 5 (Original), Ronnquist discloses the saw wire according to claim 1, but fails to disclose wherein the metal wire containing tungsten is doped with potassium, and a potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
	However, Pugh (US-3,236,699) teaches a metal wire (tungsten-rhenium allow wires) [Pugh; col. 1, lines 12-16] containing tungsten doped with potassium (“chemical treatment of the tungsten oxide is known in the art as “doping” and the tungsten produced by the process is frequently called “doped tungsten” [Pugh; col. 2, lines 28-31] wherein the tungsten alloy can be doped with potassium [Pugh; col. 4, lines 74-75].  Since Pugh teaches that doping a tungsten wire prevents sag, it therefore would have been obvious to one of ordinary skill in the art to dope the tungsten of Ronnquist with potassium as taught by Pugh in order to prevent the wire from sagging during use and thus maintaining a tight pull for sawing [Pugh; col. 2, lines 28-46].  Pugh fails to disclose the potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
	However, Meszaros (US-2002/0145373) teaches potassium content of a tungsten wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and 1ppm = 1/1000000 or 1ppm = 0.0001%) [Meszaros; paragraph 0020].  Doping tungsten wire with potassium provides deformation resistance to create a non-sag condition to the wire as taught by Pugh, but too much dopant can produce excessive breakage in the 
	Regarding claim 6 (Original), Ronnquist in view of Pugh and Meszaros teach the saw wire according to claim 5, and Meszaros further teaches wherein the potassium content of the metal wire is at least 0.005 wt% with respect to the total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and 1ppm = 1/1000000 or 1ppm = 0.0001%) [Meszaros; paragraph 0020].
	Regarding claim 7 (Original), Ronnquist discloses the saw wire according to claim 5, wherein the diameter of the metal wire is at least 10 micrometers (“a thickness between 20 and 250 micrometers”) [Ronnquest; col. 5, lines 10-12].  
	Regarding claim 8 (Original), Ronnquist discloses the saw wire according to claim 7, wherein the diameter of the metal wire is uniform (Fig. 1b).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766), and further in view of “Tungsten – Mechanical Properties and Material Applications” (hereinafter NPL1).
	Regarding claim 13 (Original), Ronnquist discloses the saw wire according to claim 1, but fails to state an elastic modulus of the metal wire being at least 350 GPa and at most 450 GPa.
	However, it is well known that mechanical properties of tungsten include an elastic modulus of 500 GPa, as evidenced by NPL1 (Azo Materials), and therefore since Ronnquist uses a tungsten wire, then Ronnquist is considered to disclose an elastic modulus of the metal tungsten wire of at least 350 GPa and at most 450 GPa.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766) and further in view of Kondo (US-2002/0115390).
	Regarding claim 15 (Original), Ronnquist discloses the cutting apparatus according to claim 14, but fails to disclose further comprising: a tension releasing device that releases tension exerted on the saw wire.
	However, Kondo (US-2002/0115390) teaches a tension releasing device (tension roller 46) that releases tension exerted on a saw wire (“adjusting tension of the wire 20”) [Kondo; paragraph 0098] (wherein “releases tension” is considered to mean adjusting tension lower). Since Ronnquist teaches a wire for use in a wire saw apparatus, it therefore would have been obvious to one of ordinary skill in the art to use the wire of Ronnquist as modified in a wire saw apparatus such as that taught by Kondo, which has a tension releasing device for releasing tension of the wire to uninstall an old wire or install a new wire and subsequently tighten to a desired tightness prior to cutting using the cutting apparatus of Kondo with the saw wire of Ronnquist as modified, in order to use a wire saw apparatus for cutting ingots into wafers [Kondo; paragraphs 0005 and 0093].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766), and further in view of Sung (US-2004/0107648).
	Regarding claim 17 (Original), Ronnquist discloses the saw wire according to claim 16, but fails to disclose wherein the plurality of abrasive particles includes at least one of diamond and cubic boron nitride.
	However, Sung (US-2004/0107648) teaches wherein a plurality of abrasive particles on a tungsten wire (10) [Sung; paragraph 0038] includes at least one of diamond and cubic boron .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Che (US-2014/0150766), and further in view of Campos (US-2012/0037140) and Nakamura (US-3,630,864).
	Regarding claim 20 (Original), Ronnquist discloses the method according to claim 19, but fails to disclose wherein:
the forming includes performing a plurality of processes in sequence, with the sequence being repeated, and
the plurality of processes includes a wire drawing process, a polishing process, and a die exchange process.
However, Campos (US-2012/0037140) teaches processes including a wire drawing process (“wire was sequentially drawn through successively smaller dies”) [Campos; paragraph 0090], and a die exchange process (“sequentially drawn through successively smaller dies,” wherein the “exchange” is considered where the wire proceed to the next sequential die) [Campos; paragraph 0090].   Since Ronnquist produces a wire for a wire saw without disclosing the process for making, and Campos teaches a suitable method for making a wire saw, it therefore would have been obvious to one of ordinary skill in the art to create the wire saw of Ronnquist using the method taught by Campos in order to create the wire saw of Ronnquist suitable for 
As to the polishing process, Nakamura (US-3,630,864) teaches a polishing process (“a step of electrolytic polishing in which oxides or lubricant such as fine particles of graphite utilized in the wire drawing dies is removed” [Nakamura; col. 2, lines 26-31].  Since a polishing process occurs after wire drawing, it therefore would have been obvious to one of ordinary skill in the art to remove the lubricant from the wire after wire drawing but before measuring diameter as taught by Nakamura [Nakamura; col. 2, lines 26-31] in order to accurately determine if the drawn diameter is correct and, if so, clean the wire making it ready for use [Nakamura; col. 2, lines 26-31]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723